DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 05/26/2022 has been entered. Claim 13 was added new and Claims 1-13 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and112(b) rejections.  

Response to Arguments
Applicant’s arguments, see remarks filed on 05/26/2022, with respect to the 35 U.S.C. 102 and 103 rejections have been fully considered and are persuasive. The examiner acknowledges Greenblatt (U.S. Pre-Grant Publication No. 2012/0301296) teaches a flow control on a vertical axis wind turbine and does not teach a horizontal axis wind turbine or a horizontal axis wind power installation. Furthermore, the examiner also acknowledges the control system of Greenblatt is designed for a vertical axis wind turbine (VAWT) and would not be as applicable for a horizontal wind turbine (HAWT) as the angle of attack of a rotor blade in a VAWT changes in a much greater scale than the HAWT during rotation. The purpose of Greenblatt is to activate the flow affecting unit when a blade side is in a downwind oriented side of the VAWT (see Greenblatt paragraphs [0014], [0015]). However, a horizontal axis wind turbine does not have a downwind oriented side. For this reason, one would not be motivated to incorporate the flow control system of Greenblatt on a horizontal axis wind turbine. The 35 U.S.C. 102 and 103 rejections have been withdrawn. 
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed because it would not have been obvious to one of ordinary skill in the art to modify the prior arts to create the claimed invention having a horizontal axis wind power installation having a controller configured to control an amount of the controllable air flow through the rotor blade surface opening according to at least one of the following rules:
if a rotational speed threshold value of a rotational speed of the rotor is exceeded, increasing a maximum controllable air flow successively with increasing rotational speed; and
if a torque threshold value of a torque of the rotor is exceeded, increasing the maximum controllable air flow successively with increasing torque.
In the closest prior art, Greenblatt (U.S. Pre-Grant Publication No. 2012/0301296) teaches a wind power installation comprising: an aerodynamic rotor (wind turbine inherently having a rotor) and a rotor blade (10) coupled to the aerodynamic rotor, and a flow control device (22) on the rotor blade (10), wherein the flow control device is configured to actively influence a flow over the rotor blade (flow affecting arrangement 232 create oscillating blowing from side to side; paragraph [0051]), wherein the flow control device comprises a rotor blade surface opening (flow affecting unit in the form of apertures; paragraph [0053]), wherein the flow control device is configured to draw off air or blow out air or both through the rotor blade surface opening by way of a controllable air flow (via pump 26; figure 5A), wherein the wind power installation has a controller (24) configured to control an amount of the controllable air flow through the rotor blade surface opening according to at least one of the following rules: if a rotational speed threshold value of a rotational speed of the rotor is exceeded, increasing a maximum controllable air flow successively with increasing rotational speed (as the tip speed ratio, i.e., rotational speed, increases, the blowing jet amplitude Uj increases; figure 2E); and if a torque threshold value of a torque of the rotor is exceeded, increasing the maximum controllable air flow successively with increasing torque.
However, Greenblatt only teaches vertical axis wind turbine and does not teach a horizontal axis wind turbine or a horizontal axis wind power installation. 
Haans (U.S. Patent No. 8,475,129) teaches a horizontal wind turbine (as shown; figure 1) having at least one fan (104; figure 3) for providing a controllable air flow through the rotor blade surface opening (108). 
Greenblatt is designed for a vertical axis wind turbine (VAWT) and would not be as applicable for a horizontal wind turbine (HAWT) as the angle of attack of a rotor blade in a VAWT changes in a much greater scale than the HAWT during rotation. The purpose of Greenblatt is to activate the flow affecting unit when a blade side is in a downwind oriented side of the VAWT (see Greenblatt paragraphs [0014], [0015]). However, a horizontal axis wind turbine does not have a downwind oriented side. Therefore, it would not have been obvious to modify Haans’s horizontal axis wind turbine having a fan for providing a controllable air flow through the rotor blade surface opening to incorporate Greenblatt’s controller for controlling the amount of air when the rotor blade is in a downwind portion as it is not applicable for Haans’ horizontal axis wind turbine.

Claims 2-12 are also allowed by virtue of their dependency on claim 1.

Claim 13 contains allowable subject matter “wherein the controller is configured to control the amount of the controllable air flow through the rotor blade surface openings such that the decrease in the amount over the length of the rotor blade decreases with lower atmospheric air density” indicated as allowable in the Non-Final Rejection dated 11/29/2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745